DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to an amendment filed on 06/02/2022.
Claims 1-15 are pending. Applicant has amended claim 1-4 and claims 5-15 are withdrawn as non-elected group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2014/0209506 A1).
Regarding claims 1-2 and 4, Domokos discloses a hydrocarbon conversion catalyst composition (reads on claimed limitation of shaped catalyst composition, abstract, examples 3-4) comprising zeolite in particular to zeolite EU-2 (reads on claimed limitation of metal oxide of claims 1 and 4) and wherein examples 3-4 discloses zeolite being 35 wt% in example 3 and 50 wt% in example 4 (i.e., falls within the claimed range of 35 to 99.9 wt% of metal oxide), amorphous precipitated silica powder such as Sipernat-50 (i.e., silica, reads on claim 4 limitation of silica) and 25 wt% of an ammonium stabilized commercially available silica sol (i.e., Bindzil 30NH3/220 by EKA chemicals and also reads on claim 1 and 4 limitation of silanized silica particles and falls within claimed range of 0.1 to 50 wt% of silanized silica particles, see examples 3-4), wherein an amount of metal oxide (i.e., zeolite) does not include an amount of silanized silica particles since zeolite wt% does not include the wt% of silanized silica particles (see examples 3-4), and wherein the shaped catalyst is shaped by means of extrusion and extrusion can be performed by a screw extruder, a plate or ram extruder and the extrudates can have a wide variety of forms and sizes (paragraphs 0029-0030, examples 3-4, meets claim 2 limitation of is an extrudate).

Given there is no disclosure in Domokos that the zeolite in particular to zeolite EU-2 in examples 3-4 being homogeneous, and given that there is no disclosure that all the components are dissolved in homogeneous phase or are formed in homogeneous phase by any means, therefore it is clear that the catalyst composition would necessarily be a shaped heterogeneous catalyst.

Further regarding claim 1, notwithstanding the method steps taught by Domokos et al, the process limitations of the instant claims (i.e., wherein the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier is shaped by means of spray drying, pelletizing, wheel pressing or extrusion of the shaped heterogeneous catalyst or a shaped heterogeneous catalyst carrier) are not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2014/0209506 A1) taken in view of evidence by Greenwood et al (US PGPUB No.: 20040097600).

Regarding Claim 3, Domokos teaches catalyst composition substantially identical to present claimed invention therefore it is clear that the silanized silica particle would inherently have an average diameter in range of 1 to 1000 nm and is further supported by Greenwood et al (US PGPUB No. 20040097600) which discloses Bindzil 30/220 by EKA chemical (i.e., silanized silica particles) having particle size of 12 nm which encompassed claimed range of 1 to 1000 nm (see table 1).

Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2013/0197290 A1).

Regarding claims 1-2 and 4, Domokos discloses catalyst support composition (i.e., shaped catalyst carrier composition, abstract, examples 1, example 7) comprising 40 wt% of zeolite (i.e., metal oxide, paragraph 0059, examples 1-2, reads on claims 1 and 4 limitation of metal oxide and falls within the claimed range of 35-99.9 wt% of metal oxide),  40 wt% of silica such as Sipernat-50 (i.e., silica, reads on claim 4 limitation of silica) and 20 wt% of an ammonium stabilized commercially available silica sol (i.e., Bindzil by EKA chemicals and also reads on claim 1 and 4 limitation of silanized silica particles and falls within the claimed range of 0.1 to 50 wt% of silanized silica particles, see examples 1-2), wherein an amount of metal oxide (i.e., zeolite) does not include an amount of silanized silica particles since zeolite wt% does not include the wt% of silica sol, and wherein the shaped catalyst support (i.e., carrier) is shaped by means of extrusion (paragraphs 0010, 0047-0048, examples 1-2,7, meets claim 2 limitation of is an extrudate).

Given there is no disclosure in Domokos that the zeolite in example being homogeneous, and given that there is no disclosure that all the components are dissolved in homogeneous phase or are formed in homogeneous phase by any means, therefore it is clear that the catalyst carrier would necessarily be a shaped heterogeneous catalyst carrier.

Further regarding claim 1, notwithstanding the method steps taught by Domokos et al, the process limitations of the instant claims (i.e., wherein the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier is shaped by means of spray drying, pelletizing, wheel pressing or extrusion of the shaped heterogeneous catalyst or a shaped heterogeneous catalyst carrier) are not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 

Claim 3 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2013/0197290 A1) ) taken in view of evidence by Greenwood et al (US PGPUB No.: 20040097600).

Regarding Claim 3, Domokos teaches catalyst carrier composition substantially identical to present claimed invention therefore it is clear that the silanized silica particle would inherently have an average diameter in range of 1 to 1000 nm and is further supported by Greenwood et al (US PGPUB No. 20040097600) which discloses silica sol which can be colloidal silica (i.e., Bindzil 30/220, Bindzil 30/360, Bindzil 40/130, BIndzil 15/750, Bindzil 40/220 by EKA chemical (i.e., silanized silica particles) having particle size of  4-22 nm (see table 1) and further mention can have range from 2-150 nm, see paragraph 0015 which encompassed claimed range of 1 to 1000 nm).

Response to Arguments
Applicant’s arguments, see remarks on pages 5-7, filed on 06/02/2022, with respect to the rejection of claims 1-4 over Domokos et al (US PGPUB No.: 2014/0209506), Domokos et al (US PGPUB NO.: 2013/0197290 and Greenwood et al (US Patent No.: 7, 553,888) have been fully considered but they are not persuasive.  

Applicant argues:
“As noted in the Specification in Comparative Example 1 (page 30 of W02017091525, corresponding PCT application) wherein it is stated "Bindzil 30NH3/220" (ex Akzo Nobel) is "an aqueous NH3 stabilized dispersion comprising 30 wt.% of non-silanized colloidal silica particles". There is no mention of silanized silica particles in Domokos nor does the Examiner provide guidance as to how an ammonium stabilized commercially available silica sol in Domokos is equivalent to theApplication Serial No. 15/770,691 Amendment and Response to Non-Final Office Action Office Action mailed February 2, 2022claimed silanized silica particles. Since Domokos does not teach each and every claim limitation, Domokos does not anticipate claim 1, nor dependent claims 2 and 4 and Applicant respectfully requests withdrawal of the rejection”. 

“The Examiner alleges Domokos discloses "an ammonium stabilized commercially available silica sol (sold under the trade name Bindzil by Eka Chemicals)" is equivalent to silanized silica particles. Applicant respectfully disagrees. Not all "Bindzil" silicas are silanized silicas, as seems to be the Examiner's assumption. For example, in our Example 1, we used "Bindzil CC301" which is a silanized silica (see page 29, line 33 to page 30, line 2 of W02017091525, corresponding PCT application), whereas, as already mentioned above, in our Comparative Example 1 we used "Bindzil 30NH3/220" which is a non-silanized silica (see page 30, lines 16-19 of W02017091525, corresponding PCT application). Since Domokos does not teach each and every claim limitation, Domokos does not anticipate claim 1, nor dependent claims 2 and 4 and Applicant respectfully requests withdrawal of the rejection”.

See remarks, pages 5-7

The Examiner respectfully traverses as follow:
As disclosed above, Domokos (‘ 506) discloses in examples 3-4 a hydrocarbon conversion catalyst composition comprising zeolite (i.e., EU-2, metal oxide) in amount of 35wt% in example 3 and in amount of 50wt% in example 4, amorphous precipitated silica (I.e., Spiernat-50) and ammonia stabilized commercially avalible silica sol in amount of 25 wt% (i.e., Bindzil 30NH3/220 by EKA chemicals).  
Domokos(‘290) discloses catalyst support composition in examples 1, example 7 comprising 40 wt% of zeolite (paragraph 0059, examples 1-2, i.e., metal oxide),  40 wt% of silica such as Sipernat-50  and 20 wt% of an ammonium stabilized commercially available silica sol (i.e., Bindzil by EKA chemicals, see examples 1-2), wherein an amount of metal oxide (i.e., zeolite) does not include an amount of silanized silica particles since zeolite wt% does not include the wt% of silica sol, and wherein the shaped catalyst support (i.e., carrier) is shaped by means of extrusion (paragraphs 0010, 0047-0048, examples 1-2,7).
Regarding to applicant’s argument that comparative example in application specification states that ammonia stabilized Bindzil contains  30 wt% of non-silanized colloidal silica particles and that Domokos (‘506 and ‘290) do not disclose anywhere that this particular ammonia stabilized Bindzil 30/220 by EKA chemcials as silanized colloidal silica particles, the Examiner points to applicant’s specification page 16 line11-16 silanized silica particles are described in WO2004035474 and also further mentions that “Suitable silanized colloidal particles are obtainable from AkzoNobel, for example silanized Bindzil CC, including Bindzil CC301 and Bindzil CC151 HS”. Further examiner points to applicant’s examples which utilizes Bindzil containing silanized colloidal silica particles as well as in comparative examples Bindzil containing non-silanized colloidal silica particles.  Therefore, Bindzil can be silanized colloidal silica particles as well non-silanized colloidal silica particles.  Because applicant has that particular Bindzil (30NH3/220) in comparative examples containing as non-silanized colloidal silica particles, does necessarily mean that in any teaching reference with Bindzil 30NH3/220 would be interpreted as containing non-silanized colloidal silica particles.  Further support from applicant’s specification discloses silanized silica particles described in WO2004035474 (page 6 lines 31-36) which discloses dispersion contain silanized colloidal silica particles and at some extent non-silanized colloidal silica particles  and further discloses in table 1 Bindzil 30/220 as silanized colloidal silica particles. Therefore Bindzil 30/220 from Domokos can be interpreted as silanized colloidal silica particles based on applicant’s specification as described above unless otherwise shown by applicant that indeed Domokos teaching of Bindzil 30/220 is non-silanized silica particles. 
Therefore, based on the reason above the cited prior art (Domokos ‘506 and ‘290) teaches the claim limitation, however, if the applicant believes that the pending claims are distinct from the cited prior art, the applicant needs to further modify the claim limitation/language to clarify the claim subject matter for further consideration and distinction from the prior art.

Applicant argues:
“The Examiner alleges Domokos does not teach the silanized silica particle would inherently have an average diameter in the range of 1 to 1000 nm but alleges Greenwood "discloses Bindzil 30/220 by EKA chemical (i.e., silanized silica particles) having particle size of 12 nm (see Table 1)". Applicant respectfully disagrees.When reading the Examples of Greenwood, it is clear that the silica sols from Table 1 (incl. Bindzil 30/220) as such are not silanized, but are reacted with a silane A or B. See par. [0040]-[0045] and Tables 1-3 of Greenwood. That is to say, silanized silicas were made from specific Bindzil silica sols, which does not mean that these Bindzil silica sols as such were already silanized. Since the combination of Domokos and Greenwood do not teach each and every claim limitation, the combination does not anticipate claim 3, and Applicant respectfully requests withdrawal of the rejection”.

See remarks, page 6.

The Examiner respectfully traverses as follow:
Greenwood cites in paragraph 0034 that dispersion may contain besides silanized colloidal silica particles, also at least to some extent, non-silanized colloidal silica particles depending on the size of silica particles, weight ratio of silane to silica, type of silane compound, reaction condition etc. Suitable at least about 4 to 99 wt% of colloidal silica particles are silanized. Further example of Greenwood incorporates silanized colloidal silica particles which includes Bindzil (incudes also Bindizl 30/220 as one of the example, see table 1).  Further Greenwood discloses colloidal silica particles are referred to as silica sol (see paragraph 0013) and because upto 99wt% of colloidal silca particles are silanized (paragraph 0034) and the particle size of colloidal silica particles ranges from 2 to 150 nm (paragraph 0014) therefore examples in Greenwood of utilizing Bindzil are also silanized. Nothing in the Greenwood references suggest that Bindzil are used as non-silanized particles unless shown otherwise by applicant that suggested Bindzil from EKa chemicals are non-silanized.
Therefore, based on the reason above the cited prior art (Domokos (‘506 and ‘290) in view of Greenwood) teaches the claim limitation, however, if the applicant believes that the pending claims are distinct from the cited prior art, the applicant needs to further modify the claim limitation/language to clarify the claim subject matter for further consideration and distinction from the prior art.
Amendments to claim objections overcomes claim objections and therefore claims objections for claims 1-4 are withdrawn.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SMITA S PATEL/Primary Examiner, Art Unit 1732
09/09/2022